Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 3, “the steps of at least partially melting the portions of the first and second layers comprise respective steps of directing a first high energy beam onto the respective first and second layers” should read “the steps of at least partially melting the portions of the first and second layers comprise respective steps of directing a first high energy beam onto the first and second layers, respectively”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites "the first component layer is in the form of a portion of a polygon, a hollow polygon, an oval, a circle, or an annulus corresponding to the shape of a respective unimpeded portion of the first high energy beam".  Each of these shapes is recited earlier in the claim, and therefore, it is unclear whether each of these shapes must be the same one as recited earlier in the claim (eg. is the polygon form for the first component layer identical to the polygon profile of the first high energy beam recited earlier in the claim?).  For the purpose of examination, claim 9 reads on "the first component layer is in the form of a portion of the polygon, the hollow polygon, the oval, the circle, or the annulus".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claim 10, line 9, recites "a second component" after an earlier recitation of "a second component" on line 5 of the claim.  Thus, it is unclear if the second component of line 9 is the same as the second 
Claim 13, line 3, recites "the second axicon".  This term is not previously used in this claim or the parent claims and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, claim 13, line 3, reads on "a second axicon".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claim 15 recites "the one or more heated portions of the first and the second layers are heated". For embodiments having more than one heated portion, it is unclear whether each layer must have more than one heated portion or not.  For the purpose of examination, claim 15, reads on "the heated portion of the first and/or the second layers is/are heated ".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claim 20, line 6, recites "the first component section being porous or substantially solid".  Then, claim 20, lines 12-14, recite "the second component section being porous when the first component section is substantially solid and the second component section being -22-OSTEONICS 3.OF-1053substantially solid when the first component section is porous".  Therefore, it is unclear whether the two features recited in lines 12-14 are both required or are alternatives.  For the purpose of examination, claim 20, lines 12-14, read on "the second component section being porous when the first component section is substantially solid or the second component section being -22-OSTEONICS 3.OF-1053substantially solid when the first component section is porous".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US PG Pub 2016/0318129) in view of DeMuth (US PG Pub 2016/0096224).
Regarding claim 1, Hu teaches a method of fabricating a component (abstract) comprising the steps of: 
at least partially melting only a portion (see Fig. 2) of a first layer of a first material to define a first component layer of the component (paras. 0024 and 0026-0027).
Hu does not explicitly teach the other features in the claim.
However, DeMuth teaches that laser melting for additive manufacturing (para. 0018) can be performed on first and second layers iteratively (“on a previously formed layer” in block 104 of Fig. 2, thus rendering at least partially melting only a portion (as taught by Hu Fig. 2) of a second layer of a second material (paras. 0016 and 0019 of DeMuth) to define a second component layer of the component (block 104 of Fig. 2), wherein the second component layer is attached to the first component layer (implicit result of combination of Hu and DeMuth and as shown by block 108 in Fig. 2). 
DeMuth teaches that the use of second layer of a second material allows tailoring the physical characteristics of each of the layers of the component being made (para. 0028), which one of ordinary skill in the art would recognize predictably and significantly expands the scope of the types and applications of the component being manufactured.

In view of DeMuth teachings cited above, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hu’s method with the above features to predictably obtain the benefits described above. 
Regarding claim 2, Hu teaches a projection of the second component layer circumscribes or is inscribed by a projection of the first component layer (Fig. 7).  
Regarding claim 3, DeMuth teaches the steps of at least partially melting the portions of the first and second layers comprise respective steps of directing a first high energy beam onto the respective first and second layers (para. 0018 and Fig. 2).  
Regarding claim 4, Hu teaches directing the first high energy beam onto the layers comprises shaping the first high energy beam (para. 0032 and Figs. 2-7).  
Regarding claim 5, Hu teaches the first high energy beam is shaped such that a profile of the first high energy beam directed onto the first layer is in the shape of a polygon (Figs. 2-7), a hollow polygon (36d in Fig. 2) an oval (Fig. 5), a circle (Figs. 2 and 7).
Regarding claim 6, Hu teaches that the the shape of the first high energy beam may be altered from a first shape used to define the first component layer to a second shape used to define the second component layer (see various shapes in Figs. 2-7 and para. 0032).
Regarding claims 14 and 15, Hu teaches a step of heating at least the portion of the first layer by by another high energy beam (para. 0037 and Fig . 7) prior to the step of at least partially melting the portion of the first layer (para. 0037).
Regarding claim 18, DeMuth teaches the first material and the second material may be made of the same material (para. 0016).
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of DeMuth, as applied to claim 1 above, further in view of Kusters (US PG Pub 2014/0131921).
Regarding claim 7, Hu and DeMuth are silent regarding this feature.

In view of Kusters’ teachings, it would have been obvious to one of ordinary skill to use Kuster’s DOE for predictably obtaining these commonplace and ubiquitous manufacturing features. 
Regarding claim 11, Hu teaches the first high energy beam is a laser beam or a plurality of laser beams and the component is fabricated using a laser beam generating apparatus (Fig. 1).
Hu does not explicitly teach the other step recited in the claim.
However, Kusters’ teaches translating a focusing lens of the laser beam generating apparatus that directs the first high energy beam onto the portion of the first layer of the first material to an adjusted position (para. 0023 and translation motion 23 in Fig. 1).
In view of the teachings of Hu and Kusters, it would have been obvious to use Kusters’ translation step in the method of Hu as modified by DeMuth to predictably and conveniently obtain means for performing the step of at least partially melting the portion of the second layer of the second material.
Claims 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of DeMuth, as applied to claim 1 (and claim 4 for claims 8-9) above, further in view of Brown (US PG Pub 2018/0161935).
Regarding claims 8-9, Hu and DeMuth do not teach these features.
However, Brown teaches methods and apparatus for laser-based additive manufacturing, comprising a step of impeding the first high energy beam with an obstacle (eg. 106 in Fig. 1 or equivalent in Fig. 2) such that the profile of the first high energy beam is altered (eg. Figs. 2, 11-21, 26-28), wherein
the first high energy beam is shaped such that the profile of the first high energy beam prior to an intersection of the first high energy beam with the first layer is in the shape of an oval, a circle, or an annulus (Figs. 26-28), and wherein 
the obstacle impedes only a portion of the first high energy beam such that the first component layer is in the form of a portion of the oval, the circle, or the annulus corresponding to the shape of a respective unimpeded portion of the first high energy beam (Figs. 26-28).

Thus, in view of Brown’s teachings, it would have been obvious to one of ordinary skill in the art to modify the method Hu and DeMuth to utilize Brown’s obstacle configured as above to predictably obtain such expanded control over the component structure.
Regarding claim 10, Hu and DeMuth does not explicitly teach the recited additional steps of at least partially melting another portion of the first and second layers.
However, these additional steps involve continued repetition of steps rendered obvious by the combination of Hu and DeMuth, and thus would have been obvious to predictably allow formation of components having additional functional portions.
Hu and DeMuth also do not explicitly teach the recited splitting step.
However, Brown teaches splitting a primary high energy beam into multiple high energy beams including the first high energy beam (Figs. 1-2) to provide controlled formation of voids and pores within the component (abstract, paras. 0006-0007).
Thus, in view of Brown’s teachings, it would have been obvious to one of ordinary skill in the art to modify the method Hu and DeMuth to utilize Brown’s step of splitting the primary beam to predictably obtain such expanded control over the component structure.
Regarding claim 16, Hu and DeMuth do not explicitly teach this feature.
However, Brown teaches a component layer surrounds unheated material (Figs. 26-28) to provide controlled formation of voids and pores within the component (abstract, paras. 0006-0007).
Thus, in view of Brown’s teachings, it would have been obvious to one of ordinary skill in the art to modify the method Hu and DeMuth to utilize Brown’s step of splitting the primary beam to predictably facilitate formation of voids and pores that created from unheated material which remains in an unmelted/unfused state.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of DeMuth and Kusters, as applied to claim 11 above, further in view of Hayano (US Patent 5,473,426).
Regarding claim 12, Hu, DeMuth, and Kusters do not explicitly teach this feature.

In view of Hayano’s teachings, it would have been obvious to modify the method of Hu as modified by DeMuth and Kusters to use a linear encoder as taught by Hayano to move the focusing lens to predictably provide means for measuring travel distance.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of DeMuth, as applied to claim 1 above, further in view of Jones (US Patent 8,728,387).
Regarding claim 19, Hu and DeMuth are silent regarding this feature.
However, Jones teaches that a laser-based melting process and apparatus (Figs. 4-6) can be used to form an acetabular cup component (col. 4, line 65) or other implantable components (claim 1), rendering use of the method of Hu as modified by DeMuth obvious for forming a acetabular cup component or the various other components recited in claim 19.
Allowable Subject Matter
Claims 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Regarding claim 13, the prior art of record does not teach, suggest, or render obvious a method of fabricating a component comprising:
a step of, after at least partially melting the portion of the first layer, translating a focusing lens relative to a first axicon of a laser beam generating apparatus, wherein the first axicon is spaced from a second axicon, and wherein the focusing lens, the first axicon, and the second axicon are aligned along a longitudinal axis,
in combination with the other limitations of parent claims 1 and 3.  
Regarding claim 17, the prior art of record does not teach, suggest, or render obvious a method of fabricating a component wherein:
the portion of the first layer being a first portion of the first layer and the portion of the second layer being a first portion of the second layer, and further comprising the steps of: 

at least partially melting a third portion of the first layer adjacent to either one or both of the first portion and the second portion of the first layer to further define the first component layer, wherein the step of at least partially melting the third portion of the first layer forms a portion of the first component layer that has a different porosity than a portion -21-OSTEONICS 3.OF-1053 of the first component layer formed by the step of at least partially melting the portion or portions of the first layer to which the third portion of the first layer is adjacent; 
at least partially melting a second portion of the second layer adjacent to the first portion of the second layer to further define the second component layer; and 
at least partially melting a third portion of the second layer adjacent to either one or both of the first portion and the second portion of the second layer to further define the second component layer, wherein the step of at least partially melting the third portion of the second layer forms a portion of the second component layer that has a different porosity than a portion of the second component layer formed by the step of at least partially melting the portion or portions of the second layer to which the third portion of the second layer is adjacent,
in combination with the other limitations of parent claims 1 and 3.  
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 20, the prior art of record does not teach, suggest, or render obvious a method of fabricating a component comprising:
at least partially melting a first region of a first layer of a first material and a second region of a second successive layer of the first material over the first layer to define a first component section of the component, the entirety of the first region being at least partially melted simultaneously, the entirety of the second region being at least partially melted simultaneously, and the first component section being porous or substantially solid; and 
at least partially melting a third region of a third layer of a second material and a fourth region of a fourth successive layer of the second material over the first component section to define a second 
wherein the first component section and the second component section are fused such that the component is monolithic.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745